DETAILED ACTION
	This action is responsive to 06/28/2022.
	Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10, 12-13, 15-16, and 18-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 13, and 15-17 of of U.S. Patent No. 11,468,840 B2, hereinafter 840 patent. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the 840 patent anticipate the claims in the instant application and, therefore, a patent to the claims in the instant application would improperly extend the right to exclude granted by a patent should the claims in the instant application issue as a patent. The claims are compared with each other as follows:
Claim set A: US Patent 11,468,840 B2
Claim set B: US Application 17/851,253
1. A driving backplane having a plurality of sub-pixel regions, the driving backplane comprising: a base;
1. A driving backplane having a plurality of sub-pixel regions, the driving backplane comprising: a base;
a plurality of pixel driving circuits disposed on the base, one of the plurality of pixel driving circuits being disposed in one of the plurality of sub-pixel regions; and
a plurality of pixel driving circuits disposed on the base, a pixel driving circuit of the plurality of pixel driving circuits being disposed in one of the plurality of sub-pixel regions;
a plurality of data lines and a plurality of first power supply voltage lines disposed on the base;
a plurality of data lines and a plurality of first power supply voltage lines disposed on the base;
wherein the pixel driving circuit is electrically connected to a data line and a first power supply voltage line;
wherein the pixel driving circuit is electrically connected to a data line, and is further electrically connected to a first power supply voltage line;
the data line and the first power supply voltage line are disposed on a side, away from the base, of the pixel driving circuit, and the data line and the first power supply voltage line are disposed at intervals in a same layer;
the data line and the first power supply voltage line are disposed on a side, away from the base, of the pixel driving circuit, and the data line and the first power supply voltage line are arranged in a same layer and insulated from each other; and
and an orthographic projection of the data line on the base overlaps with an orthographic projection of the pixel driving circuit on the base;

wherein the pixel driving circuit comprises: a driving transistor; a first switching transistor; and
the pixel driving circuit includes: a driving transistor; a first switching transistor;
a first conductive pattern, the first conductive pattern being located on a side, away from the base, of the driving transistor and the first switching transistor;
and a first conductive pattern, the first conductive pattern being located on a side, away from the base, of a gate of the driving transistor and a gate of the first switching transistor;
wherein the first conductive pattern is electrically connected to a gate of the driving transistor through a first via, and the first conductive pattern is electrically connected to a second electrode of the first switching transistor through a second via; and
wherein the first conductive pattern is electrically connected to the gate of the driving transistor through a first via disposed between the first conductive pattern and the gate of the driving transistor, and the first conductive pattern is electrically connected to a second electrode of the first switching transistor through a second via disposed between the first conductive pattern and the second electrode of the first switching transistor;
an orthographic projection of the first conductive pattern on the base is located within an orthographic projection of the first power supply voltage line on the base;
and an orthogonal projection of the first conductive pattern on the base is located within an orthogonal projection of the first power supply voltage line on the base.
wherein the pixel driving circuit further comprises a capacitor and a second conductive pattern;
4. The driving backplane according to claim 3, wherein the pixel driving circuit further includes a capacitor and a second conductive pattern;
wherein the gate of the driving transistor is multiplexed as a first storage electrode of the capacitor; and 
wherein the gate of the driving transistor is used as a first storage electrode of the capacitor; and
a second storage electrode of the capacitor is located on a side, away from the base, of the first storage electrode; and
a second storage electrode of the capacitor is located on a side, away from the base, of the first storage electrode;
the second conductive pattern is electrically connected to the second storage electrode through at least one third via, and the second conductive pattern is electrically connected to the first power supply voltage line through
a fourth via;
the second conductive pattern is electrically connected to the second storage electrode through at least one third via disposed between the second conductive pattern and the second storage electrode, and the second conductive pattern is electrically connected to the first power supply voltage line through at least a second sub-via disposed between the second conductive pattern and the first power supply voltage line;
the second conductive pattern and the first conductive pattern are disposed in a same layer, and the first power supply voltage line is disposed on a side, away from the second storage electrode, of a layer where the second conductive pattern and the first conductive pattern are located; and
the second conductive pattern and the first conductive pattern are disposed in a same layer, and the first power supply voltage line is disposed at a side, away from the second storage electrode, of a layer where the second conductive pattern and the first conductive pattern are located; and
the second storage electrode is provided with a hollow region, and the first via is directly opposite to the hollow region;
the second storage electrode has a hollow region, and an orthogonal projection of the first via on the base is located within the hollow region.  
wherein the fourth via comprises a first sub-via and a second sub-via that are stacked in a thickness direction of the base;
5. The driving backplane according to claim 4, wherein the second conductive pattern is electrically connected to the first power supply voltage line through the second sub-via and a first sub-via disposed between the second conductive pattern and the first power supply voltage line;
the second sub-via is located on a side,
away from the base, of the first sub-via, and is communicated with the first sub-via; and a size of the second sub-via is greater than a size of the first sub-via; and
the second sub-via is located on a side, away from the base, of the first sub-via; the second sub-via and the first sub-via are communicated with each other and constitute a fourth via; and 
the second sub-via is disposed in an organic insulating layer, and the first sub-via is disposed in an inorganic insulating layer.
the second sub-via is disposed in an organic insulating layer, and the first sub-via is disposed in an inorganic insulating layer.
2. The driving backplane according to claim 1, wherein an active pattern of the first switching transistor comprises at least one first channel region, and a first source region and a first drain region located on both sides of the at least one first channel region;
2. The driving backplane according to claim 1, wherein an active pattern of the first switching transistor includes at least one first channel region, and a first source region and a first drain region that are located on both sides of the at least one first channel region;
a gate of the first switching transistor is disposed on a side, away from the base, of a corresponding first channel region, and an orthographic projection of the at least one first channel region on the base overlaps with an orthographic projection of the gate of the first switching transistor on the base; and
at least one gate of the first switching transistor is disposed on a side, away from the base, of the at least one first channel region, and an orthogonal projection of a portion of the active pattern of the first switching transistor in a first channel region on the base overlaps with an orthogonal projection of a corresponding gate of the first switching transistor on the base; and
a first electrode and a second electrode of the first switching transistor are served by portions of the active pattern of the first switching transistor that are located in the first source region and the first drain region; and
portions of the active pattern of the first switching transistor that are located in the first source region and the first drain region are served as portions of a first electrode and a second electrode of the first switching transistor; and
an orthographic projection of the second electrode of the first switching transistor on the base is located within the orthographic projection of the first power supply voltage line on the base.
an orthogonal projection of the second electrode of the first switching transistor on the base is located within the orthogonal projection of the first power supply voltage line on the base.  
3. The driving backplane according to claim 2, wherein an active pattern of the driving transistor comprises a second
channel region, and a second source region and a second drain region located on both sides of the second channel region;
3. The driving backplane according to claim 2, wherein an active pattern of the driving transistor includes a second channel region, and a second source region and a second drain region that are located on both sides of the second channel region;
an orthographic projection of the second channel region on the base overlaps with an orthographic projection of the gate of the driving transistor on the base; and
an orthogonal projection of a portion of the active pattern of the driving transistor in the second channel region on the base overlaps with an orthogonal projection of the gate of the driving transistor on the base; and
a first electrode and a second electrode of the driving transistor are served by portions of the active pattern of the driving transistor that are located in the second source region and the second drain region; and
portions of the active pattern of the driving transistor that are located in the second source region and the second drain region are served as portions of a first electrode and a second electrode of the driving transistor; and
the active pattern of the driving transistor and the active pattern of the first switching transistor are disposed in a same layer.
the active pattern of the driving transistor and the active pattern of the first switching transistor are disposed in a same layer.
4. The driving backplane according to claim 1, wherein in sub-pixel regions in a same row in the plurality of sub-pixel
regions, second storage electrodes of capacitors in pixel driving circuits of any adjacent sub-pixel regions are electrically
connected to each other.
6. The driving backplane according to claim 4, wherein in sub-pixel regions in a same row in the plurality of sub-pixel regions, second storage electrodes of capacitors in pixel driving circuits of any adjacent sub-pixel regions are electrically connected to each other.
5. The driving backplane according to claim 1, wherein the pixel driving circuit further includes a third conductive pattern; wherein the first electrode of the first switching transistor is electrically connected to the third conductive pattern
through a sixth via, the third conductive pattern is electrically connected to an initialization signal line through a seventh via, and the initialization signal line and the second storage electrode are disposed in a same layer; and the third conductive pattern and the second conductive pattern are disposed in a same layer.
7. The driving backplane according to claim 4, further comprising initialization signal lines disposed on the base; wherein the pixel driving circuit further includes a third conductive pattern; wherein the first electrode of the first switching transistor is electrically connected to the third conductive pattern through a sixth via disposed between the first electrode of the first switching transistor and the third conductive pattern, the third conductive pattern is electrically connected to an initialization signal line through a seventh via disposed between the third conductive pattern and the initialization signal line, and the initialization signal line and the second storage electrode are disposed in a same layer; and the third conductive pattern and the second conductive pattern are disposed in a same layer.
6. The driving backplane according to claim 5, wherein the pixel driving circuit further comprises a second switching
transistor and a fourth conductive pattern; wherein a gate of the second switching transistor is served by a gate line, and the gate line and the gate of the driving transistor are disposed in a same layer;
8. The driving backplane according to claim 7, further comprising gate lines disposed on the base; wherein the pixel driving circuit further includes a second switching transistor and a fourth conductive pattern; wherein a portion of a gate line is served as a gate of the second switching transistor, and the gate line and the gate of the driving transistor are disposed in a same layer;
an active pattern of the second switching transistor comprises a third channel region, and a third source region and a third drain region located on both sides of the third channel region; an orthographic projection of the gate of the second switching transistor on the base overlaps with an orthographic projection of the third channel region on the base, and a first electrode and a second electrode of the second switching transistor are served by portions of the active pattern of the second switching transistor that are located in the third source region and the third drain region;
an active pattern of the second switching transistor includes a third channel region, and a third source region and a third drain region that are located on both sides of the third channel region; an orthogonal projection of the gate of the second switching transistor on the base overlaps with an orthogonal projection of a portion of the active pattern of the second switching transistor in the third channel region on the base, and portions of the active pattern of the second switching transistor that are located in the third source region and the third drain region are served as a first electrode and a second electrode of the second switching transistor;
the first electrode of the second switching transistor is electrically connected to the fourth conductive pattern through an eighth via, and the fourth conductive pattern is electrically connected to the data line through a ninth via;
the first electrode of the second switching transistor is electrically connected to the fourth conductive pattern through an eighth via disposed between the first electrode of the second switching transistor and the fourth conductive pattern, and the fourth conductive pattern is electrically connected to the data line through at least a fourth sub-via disposed between the fourth conductive pattern and the data line;
the second electrode of the second switching transistor and the first electrode of the driving transistor are connected and formed as an integral structure; and
the fourth conductive pattern is disposed in a same layer as the first conductive pattern and the second conductive pattern.
the second electrode of the second switching transistor is electrically connected to the first electrode of the driving transistor; and the fourth conductive pattern is disposed in a same layer as the first conductive pattern and the second conductive pattern.  

7. The driving backplane according to claim 6, wherein the ninth via comprises a third sub-via and a fourth sub-via that are stacked in a thickness direction of the base; the fourth sub-via is located on a side, away from the base, of the third sub-via, and is communicated with the third sub-via; and a size of the fourth sub-via is greater than a size of the third sub-via; and
9. The driving backplane according to claim 8, wherein the fourth conductive pattern is electrically connected to the data line through the fourth sub-via and a third sub-via disposed between the fourth conductive pattern and the data line; the fourth sub-via is located on a side, away from the base, of the third sub-via; the fourth sub-via and the third sub-via are communicated with each other and constitute a ninth via; and
the fourth sub-via is disposed in an organic insulating layer, and the third sub-via is disposed in an inorganic insulating layer.
the fourth sub-via is disposed in an organic insulating layer, and the third sub-via is disposed in an inorganic insulating layer.  
8. The driving backplane according to claim 6, wherein the pixel driving circuit further comprises a third switching
transistor;
10. The driving backplane according to claim 8, wherein the pixel driving circuit further includes a third switching transistor;
wherein a gate of the third switching transistor is served by the gate line;
wherein a portion of the gate line is served as a gate of the third switching transistor;
an active pattern of the third switching transistor comprises a fourth channel region, and a fourth source region and a fourth drain region located on both sides
of the fourth channel region;
an active pattern of the third switching transistor includes a fourth channel region, and a fourth source region and a fourth drain region that are located on both sides of the fourth channel region;
an orthographic projection of the gate of the third switching transistor on the base
overlaps with an orthographic projection of the fourth channel region on the base, and a first electrode and a second electrode of the third switching transistor are served by portions of the active pattern of the third switching transistor that are located in the fourth source
region and the fourth drain region;
an orthogonal projection of the gate of the third switching transistor on the base overlaps with an orthogonal projection of a portion of the active pattern of the third switching transistor in the fourth channel region on the base, and portions of the active pattern of the third switching transistor that are located in the fourth source region and the fourth drain region are served as a first electrode and a second electrode of the third switching transistor;
the first electrode of the third switching transistor and the second electrode of the driving transistor are connected and formed as an integral structure; and
the first electrode of the third switching transistor is electrically connected to the second electrode of the driving transistor; and
the second electrode of the third switching transistor and the second electrode of the first switching transistor are connected and formed as an integral structure.
the second electrode of the third switching transistor is electrically connected to the second electrode of the first switching transistor.
9. The driving backplane according to claim 8, wherein the pixel driving circuit farther comprises a fourth switching
transistor; wherein a gate of the fourth switching transistor is served by a light-emitting control line, and the light-emitting control line is disposed in a same layer as the gate of the driving transistor;
12. The driving backplane according to claim 10, further comprising light-emitting control lines disposed on the base; wherein the pixel driving circuit further includes a fourth switching transistor; wherein a portion of a light-emitting control line is served as a gate of the fourth switching transistor, and the light-emitting control line is disposed in a same layer as the gate of the driving transistor;
an active pattern of the fourth switching transistor comprises a fifth channel region, and a fifth source region and a fifth drain region located on both sides of the fifth channel region;
an active pattern of the fourth switching transistor includes a fifth channel region, and a fifth source region and a fifth drain region that are located on both sides of the fifth channel region;
an orthographic projection of the gate of the fourth switching transistor on the base overlaps with an orthographic projection of the fifth channel region on the base, and a first electrode and a second electrode of the fourth switching transistor are served by portions of the active pattern of the fourth switching transistor that are located in the fifth source region and the fifth drain region;
an orthogonal projection of the gate of the fourth switching transistor on the base overlaps with an orthogonal projection of a portion of the active pattern of the fourth switching transistor in the fifth channel region on the base, and portions of the active pattern of the fourth switching transistor that are located in the fifth source region and the fifth drain region are served as a first electrode and a second electrode of the fourth switching transistor;
the first electrode of the fourth switching transistor is electrically connected to the second conductive pattern through an eleventh via; and
the first electrode of the fourth switching transistor is electrically connected to the second conductive pattern through an eleventh via disposed between the first electrode of the fourth switching transistor and the second conductive pattern; and
the second electrode of the fourth switching transistor and the first electrode of the driving transistor are connected
and formed as an integral structure.
the second electrode of the fourth switching transistor and the first electrode of the driving transistor are connected and formed as an integral structure.
10. The driving backplane according to claim 9, wherein the pixel driving circuit further comprises a fifth switching transistor, a fifth conductive pattern, and a sixth conductive pattern;
13. The driving backplane according to claim 12, wherein the pixel driving circuit further includes a fifth switching transistor, a fifth conductive pattern and a sixth conductive pattern;
wherein a gate of the fifth switching transistor is served by the light-emitting control line; 
wherein a portion of the light-emitting control line is served as a gate of the fifth switching transistor;
an active pattern of the fifth switching transistor comprises a sixth channel region, and a sixth source region and a sixth drain region located on both sides of the sixth channel region;
an active pattern of the fifth switching transistor includes a sixth channel region, and a sixth source region and a sixth drain region that are located on both sides of the sixth channel region;
an orthographic projection of the gate of the fifth switching transistor on the base overlaps with an orthographic projection of the sixth channel region on the base, and a first electrode and a second electrode of the fifth switching transistor are served by portions of the active pattern of the fifth switching transistor that are located in the sixth source region and
the sixth drain region;
an orthogonal projection of the gate of the fifth switching transistor on the base overlaps with an orthogonal projection of a portion of the active pattern of the fifth switching transistor in the sixth channel region on the base, and portions of the active pattern of the fifth switching transistor that are located in the sixth source region and the sixth drain region are served as a first electrode and a second electrode of the fifth switching transistor;
the first electrode of the fifth switching transistor and the second electrode of the driving transistor are connected and fanned as an integral structure;
the first electrode of the fifth switching transistor and the second electrode of the driving transistor are connected and formed as an integral structure;
the second electrode of the fifth switching transistor is electrically connected to the fifth conductive pattern through a twelfth via, and the fifth conductive pattern is electrically connected to the sixth conductive pattern through a thirteenth via;
the second electrode of the fifth switching transistor is electrically connected to the fifth conductive pattern through a twelfth via disposed between the second electrode of the fifth switching transistor and the fifth conductive pattern, and the fifth conductive pattern is electrically connected to the sixth conductive pattern through at least a sixth sub-via disposed between the fifth conductive pattern and the sixth conductive pattern;
and the sixth conductive pattern is configured to be electrically connected to a light-emitting device;
the sixth conductive pattern is configured to be electrically connected to a light-emitting device;
the fifth conductive pattern and the second conductive pattern are disposed in a same layer; and
the fifth conductive pattern and the second conductive pattern are disposed in a same layer; and
the sixth conductive pattern is disposed in a same layer as the data line and the first power supply voltage line.
the sixth conductive pattern is disposed in a same layer as the data line and the first power supply voltage line.
11. The driving backplane according to claim 10, wherein the pixel driving circuit further comprises a sixth switching transistor; wherein a gate of the sixth switching transistor is served by a reset signal line;
15. The driving backplane according to claim 13, further comprising reset signal lines disposed on the base; wherein the pixel driving circuit further includes a sixth switching transistor; wherein a portion of a reset signal line is served as a gate of the sixth switching transistor;
an active pattern of the sixth switching transistor comprises a seventh channel region, and a seventh source region and a seventh drain region located on both sides of the seventh channel region;
an active pattern of the sixth switching transistor includes a seventh channel region, and a seventh source region and a seventh drain region that are located on both sides of the seventh channel region;
an orthographic projection of the gate of the sixth switching transistor on the base overlaps with an orthographic projection of the seventh channel region on the base, and a first electrode and a second electrode of the sixth switching transistor are served by portions of the active pattern of the sixth switching transistor that are located in the seventh source region and the seventh drain region;
an orthogonal projection of the gate of the sixth switching transistor on the base overlaps with an orthogonal projection of a portion of the active pattern of the sixth switching transistor in the seventh channel region on the base, and portions of the active pattern of the sixth switching transistor that are located in the seventh source region and the seventh drain region are served as a first electrode and a second electrode of the sixth switching transistor;
the first electrode of the sixth switching transistor and the first electrode of the first switching transistor are connected and formed as an integral structure; and
and the first electrode of the sixth switching transistor is electrically connected to the first electrode of the first switching transistor.
in sub-pixel regions in a same column in the plurality of sub-pixel regions, except for sub-pixel regions in a first row, second electrodes of sixth switching transistors in
pixel driving circuits of sub-pixel regions in each row and second electrodes of fifth switching transistors in pixel driving circuits of sub-pixel regions in a previous
row are connected and formed as integral structures.

13. The driving backplane according to claim 1, wherein pixel driving circuits located in sub-pixel regions in a same
column of the plurality of sub-pixel regions are electrically connected to two data lines; and
16. The driving backplane according to claim 1, wherein pixel driving circuits located in sub-pixel regions in a same column of the plurality of sub-pixel regions are electrically connected to two data lines; and
a first power supply voltage line electrically connected to the pixel driving circuits of sub-pixels in the same column is located between the two data lines.
a first power supply voltage line electrically connected to the pixel driving circuits that are located in the sub-pixels in the same column is located between the two data lines.  
15. The driving backplane according to claim 1, wherein pixel driving circuits in any adjacent sub-pixel regions of sub-pixel regions in a same row are arranged in mirror symmetry.
18. The driving backplane according to claim 1, wherein pixel driving circuits in any adjacent sub-pixel regions of sub-pixel regions in a same row are arranged in mirror symmetry.  
16. A display panel, comprising:
the driving backplane according to claim 1; and a light-emitting device disposed in each of the plurality of sub-pixel regions on the driving backplane, the light-emitting device being electrically connected to the pixel driving circuit.
19. A display panel, comprising: the driving backplane according to claim 1; and a light-emitting device disposed in the sub-pixel region of the plurality of sub-pixel regions on the driving backplane, the light-emitting device being electrically connected to the pixel driving circuit.  
17. The display panel according to claim 16, wherein the driving backplane further has a peripheral region;
20. The display panel according to claim 19, wherein the driving backplane further has a peripheral region;
the display panel further comprises a scan driver, a light-emitting driver, a data driver, a timing controller, and a plurality of multiplexers disposed in the peripheral
region; and
the display panel further comprises a scan driver, a light-emitting driver, a data driver, a timing controller, and a plurality of multiplexers disposed in the peripheral region; and
each of the plurality of multiplexers
corresponds to pixel driving circuits of sub-pixel regions in a column in the plurality of sub-pixel regions;
each multiplexer corresponds to pixel driving circuits in sub-pixel regions in a column of sub-pixel regions of the plurality of sub-pixel regions;
Wherein the scan driver is electrically connected to a plurality of gate lines and the timing controller, and the scan driver
is configured to output gate scan signals to the plurality of gate lines one by one in response to a signal received from the timing controller;
wherein the scan driver is electrically connected to a plurality of gate lines and the timing controller, and the scan driver is configured to output gate scan signals to the plurality of gate lines one by one in response to a signal received from the timing controller;
the light-emitting driver is electrically connected to a plurality of light-emitting control lines and the timing controller, and the light-emitting driver is configured to
output light-emitting control signals to the light-emitting control lines one by one in response to the signal received from the timing controller;
the light-emitting driver is electrically connected to a plurality of light-emitting control lines and the timing controller, and the light-emitting driver is configured to output light-emitting control signals to the light-emitting control lines one by one in response to the signal received from the timing controller;
the data driver is electrically connected to the plurality of multiplexers and the timing controller, and the data driver is configured to output data signals to the plurality of multiplexers in response to the signal received from the timing controller; and
the data driver is electrically connected to the plurality of multiplexers and the timing controller, and the data driver is configured to output data signals to the plurality of multiplexers in response to the signal received from the timing controller; and
each of the plurality of multiplexers is further electrically connected to the timing controller and two data lines that are electrically connected to pixel driving circuits of sub-pixel regions in a same column corresponding to each of the plurality of multiplexers, and each of the
plurality of multiplexers is configured to transmit a data signal from the data driver to one of the two data lines and another of the two data lines in different time
periods in response to the signal received from the timing controller.
each multiplexer is further electrically connected to the timing controller and two data lines that are electrically connected to pixel driving circuits in sub-pixel regions in a same column corresponding to each multiplexer, and each multiplexer is configured to transmit a data signal from the data driver to one of the two data lines and another of the two data lines in different time periods in response to the signal received from the timing controller.

	From the comparison above, it is clear that all the elements of the aforementioned claims in the instant application are found in the aforementioned claims of the 840 patent, the difference being that the 840 patent includes more elements and is thus much more specific. Therefore, the invention in the 840 patent is in effect a “species” of the generic invention in the instant application. It has been held that a generic invention is “anticipated” by the “species” (see In re Goodman, USPQ2d 2020 (fed. Cir. 1993), In re Slayter, 276 F.2d 408,411,125 USPQ 345, 347 (CCPA 1960)-see MPEP 2131.02), since a later patent to a genus would, necessarily, extend the right to exclude granted by an earlier patent directed to a species or sub-genus (see MPEP 804(II)(B)(1)).
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,468,840 B2 (840 patent) in view of Choi et al. (US Pub. 2018/0218684), hereinafter Choi. 
Regarding claim 11, claim 8 of the 840 patent teaches that the first electrode of the third switching transistor and the second electrode of the driving transistor are connected and formed as an integral structure; and the second electrode of the third switching transistor and the second electrode of the first switching transistor are connected and formed as an integral structure.
However, claim 8 of the 840 patent does not appear to expressly teach wherein the first electrode of the third switching transistor is electrically connected to the second electrode of the driving transistor through a connection portion, and the second electrode of the third switching transistor is electrically connected to the second electrode of the first switching transistor through another connection portion.
Choi teaches (see fig. 3) a pixel circuit having a driving transistor T1, a fourth transistor T4 (equated to claimed first transistor), and a third transistor T3, wherein the first electrode of the third switching transistor is electrically connected to the second electrode of the driving transistor through a connection portion (fig. 10 and [0137]-source electrode SE3 of third transistor T3 is integrally connected to drain DE1 of the driving transistor and source SE6 of sixth transistor T6), and the second electrode of the third switching transistor is electrically connected to the second electrode of the first switching transistor through another connection portion (one end of connection line CNL may be connected to the third and fourth drain electrodes DE3 (second electrode of third switching transistor) and DE4 (second electrode of first witching transistor) through a contact hole CH2).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Choi with the 840 patent by using a connection line (or pattern) as a connection node for multiple transistor electrodes, as taught by Choi, which constitutes combining prior art elements according to known methods to yield predictable results.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the 840 patent in view of Choi.
Regarding claim 17, claim 1 of the 840 patent does not appear to expressly teach wherein pixel driving circuits located in adjacent two sub-pixel regions in a same row in the plurality of sub-pixel regions are electrically connected to two first power supply voltage lines, respectively; and two data lines are located between the two first power supply voltage lines.
Choi, in for example, fig. 3, illustrates two adjacent subpixels arranged in a row direction and connected two data lines (Djb, Dj +1a), and the two data lines are disposed between first power lines (PL1), as illustrated in fig. 13.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Choi with the 840 such that pixel driving circuits located in adjacent two sub-pixel regions in a same row in a plurality of sub-pixel regions are electrically connected to two first power supply voltage lines, respectively; and two data lines are located between the two first power supply voltage lines, as taught by Choi, which constitutes combining prior art elements according to known methods to yield predictable results.
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the references of record teaches or suggests the limitations recited in claim 14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627